DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryant Keller on 05 July 2022.

The application has been amended as follows: 
	Please amend claims 29-31, wherein the AFCP 2.0 amendments of 24 June 2022 are entered with these additional amendments.

29.	(Currently amended) The cleaning apparatus of claim 27, wherein the electrolytic cell further comprises at least one of:
an inlet 
a first conduit of the inlet fluid conditioning system; and 
a second conduit of the inlet fluid conditioning system,
wherein the first conduit and the second conduit of the inlet fluid conditioning system are non-concentric with each other and are twisted together with each other along their lengths, and
wherein the first conduit and the second conduit of the inlet fluid conditioning system are configured to direct a first fluid into the electrolytic cell;
a recirculating 
a first  of the recirculating fluid conditioning system; and
a second  of the recirculating fluid conditioning system, 
wherein the first second  of the recirculating fluid conditioning system are non-concentric with each other and are twisted together with each other along their lengths, and
wherein the first second  of the recirculating fluid conditioning system are configured to recirculate an electrolyzed oxidizing water from the anode compartment and back into the anode compartment; and
an outlet 
a first  of the outlet fluid conditioning system; and 
a second  of the outlet fluid conditioning system,
wherein the first second of the outlet fluid conditioning system are non-concentric with each other and are twisted together with each other along their lengths, and
wherein the first second of the outlet fluid conditioning system are configured to receive an electrolyzed water that is produced in and released from the electrolytic cell. 

30.	(Currently amended) The cleaning apparatus of claim 29, wherein the electrolytic cell comprises the outlet outlet 

31.	(Currently amended) A cleaning apparatus comprising:
an electrolytic cell configured to produce an electrolyzed alkaline water, the electrolytic cell comprising: 
an anode compartment comprising an anode; 
a cathode compartment comprising a cathode; and
a fluid conditioning system comprising: 
a first conduit; 
a second conduit; 
a splitter that is configured to split a fluid into a first flow that flows through the first conduit and a second flow that flows through the second conduit; and
a combiner that is configured to combine together the first flow and the second flow of the fluid after the first flow and the second flow have respectively passed through the first conduit and the second conduit, 
wherein the first conduit and the second conduit are coupled to each other along their lengths and are non-concentric with respect to each other, and
wherein the first conduit and the second conduit are disposed, at least one of:
upstream of the electrolytic cell so as to be configured to feed the fluid into the electrolytic cell;
at the anode compartment so as to be configured to receive the fluid from the anode compartment, to pass the fluid through the first conduit and the second conduit, and to reintroduce the fluid back into the anode compartment; and
(iii) 	downstream of the electrolytic cell so as to be configured to receive the fluid from at least one of the anode compartment and the cathode compartment.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claims 1 and 31, claiming a cleaning apparatus comprising: an electrolytic cell configured to produce an electrolyzed water, the electrolytic cell comprising: an anode compartment comprising an anode and a cathode compartment comprising a cathode; a fluid conditioning system comprising: a first conduit, a second conduit, a splitter that is configured to split a fluid into a first flow that flows through the first conduit and a second flow that flows through the second conduit, and a combiner that is configured to combine together the first flow and the second flow of the fluid after the first flow and the second flow have respectively passed through the first conduit and the second conduit.
The prior art fails to disclose or make obvious the limitations of claim 27, claiming
a cleaning apparatus comprising: an electrolytic cell configured to produce an electrolyzed water, the electrolytic cell comprising: an anode compartment comprising an anode and a cathode compartment comprising a cathode, a sensor that is configured to measure a conductivity of a fluid in the electrolytic cell, and a processor that is configured to have the electrolytic cell automatically and dynamically modify an amperage that is applied between the anode and the cathode, based on the measured conductivity of the fluid in the electrolytic cell.
The closest prior art of record is that of U.S. Patent No. 8,425,756 to Kindred.  Kindred teaches an electrolytic cell comprising an anode compartment with anode and a cathode compartment with cathode; a first conduit and a second conduit; a splitter that splits the fluid flows to the first and second conduits; a current sensor; and a processor that modifies a pump speed of the injection pump.  Kindred does not teach a combiner that is configured to combine together the first flow and the second flow of the fluid after the first flow and the second flow have respectively passed through the first conduit and the second conduit or a sensor that is configured to measure a conductivity of a fluid in the electrolytic cell, along with a processor that is configured to have the electrolytic cell automatically and dynamically modify an amperage that is applied between the anode and the cathode, based on the measured conductivity of the fluid in the electrolytic cell.
The advantages of the current invention over that of the prior art to Kindred are at least several fold: 1) by splitting and then combining the fluid flows through a combiner, the fluid is conditioned and homogenized wherein nucleation sites are propagated, and finally the fluid may be activated thereby enhancing the overall cleaning effect thereof; and 2) dynamically modifying the amperage as claimed allows for real time response of the system to create and treat the fluid flow based upon characteristics of differing source supply of fluid while also tailoring the fluid to the article to be cleaned based upon desired characteristics of an end user, thereby providing a customized cleaning solution for work to be completed upon an article thereof.
Since claims 1, 27, and 31 are allowed, claims 3-7, 21-26, 28-30, and 32-34 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/
Primary Examiner, Art Unit 1711